DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2010/0039027) in view of Lee (US 2007/0012915).

Regarding Claims 19 and 23, Takashima teaches an organic electroluminescent device including, a cathode, an anode, and at least an emitting layer and an electron transporting layer between the cathode and the anode, the emitting layer including a host compound and a fluoranthene compound (abstract). The fluoranthene compound can be represented by 3-32 (page 60):

    PNG
    media_image1.png
    250
    526
    media_image1.png
    Greyscale


3-32 reads on applicants’ compound of claim 19 wherein R1 and R2 are phenyl groups’ R3 is a fluoranthene group (C 20).
	Takashima fails to teach an encapsulation layer.
Lee teaches an OLED (abstract). The OLED may be finished by encapsulating the substrate including the first electrode, the emission layer, and the second electrode with an encapsulation substrate (paragraph 37).
As Lee and Takashima teach OLED and Lee also teaches an OLED containing an encapsulation substrate, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have included an encapsulation substrate (film) to protect the device from moisture as commonly known in the art, absent unexpected results (per claims 19 and 23)

Allowable Subject Matter I
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the compounds of claim 2 not found in the prior art of record.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Takashima teaches 3-32 but terminal aryl group is out of scope.
Claims 2-18 and 22 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786